Order entered January 26, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00931-CR

                      DELFINO GUADIANA, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-34752-U

                                   ORDER

      Before the Court is court reporter Sasha Brooks’s January 25, 2021 request

for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record due on February 26, 2021.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE